   Case 5:21-cv-00320 Document 59 Filed 08/16/21 Page 1 of 4 PageID #: 1906




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    Beckley Division



BELLWOOD CORP.,
GREENBRIER HOTEL CORP.,
GREENBRIER GOLF AND TENNIS CLUB
CORP.,
GREENBRIER MEDICAL INSTITUTE, LLC,
THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,
THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,
JAMES C. JUSTICE COMPANIES, INC.
JUSTICE FARMS OF NORTH CAROLINA,
LLC,
JUSTICE LOW SEAM MINING, INC.,                         Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC,
TAMS MANAGEMENT, INC.
TRIPLE J PROPERTIES LLC,
JAMES C. JUSTICE II,
CATHY L. JUSTICE, AND
JAMES C. JUSTICE III


                     Plaintiffs,
               v.
CARTER BANK & TRUST, et al.
                      Defendants.



 DEFENDANTS’ MOTION TO CONTINUE JULY 1 INITIAL SCHEDULING ORDER

       On July 1, the Court entered an initial scheduling order, establishing a Rule 26(f)

conference, Report of Parties Planning Meeting and Scheduling Order Worksheet, Rule 26(a)(1)

disclosures, and if necessary, a telephonic scheduling conference. ECF No. 41. That same order

also set a deadline for Rule 12(b) motions. Id. Subsequently, however, the Court granted bifurcated

briefing such that the 12(b)(2) and (3) motions regarding jurisdiction and venue could be filed and

decided first then, if necessary, 12(b)(6) motions could be filed at a later date. ECF No. 44.
    Case 5:21-cv-00320 Document 59 Filed 08/16/21 Page 2 of 4 PageID #: 1907




        Defendants have now filed two motions to dismiss challenging the jurisdiction and venue

of this action. ECF Nos. 49–52. Plaintiffs have responded, ECF No. 58, and the Defendants will

reply in due course. Plaintiffs also seek limited jurisdictional and venue discovery. ECF No. 53.

Defendants have opposed, ECF No. 56, and the Court has ruled that it will consider the propriety

of such discovery after the jurisdiction and venue motions have been fully briefed, ECF No. 55.

        Though this subsequent briefing is proceeding apace, the initial scheduling order issued on

July 1 is still in place. Given these subsequent developments, Defendants suggest that that initial

scheduling order be continued generally, pending resolution of the Rule 12(b) motions. If the

12(b)(2) and (3) motions are granted in Defendants’ favor, then there will be no need for the dates

in the initial scheduling order. Even if those motions are denied in Plaintiffs’ favor, the Defendants

still have substantive 12(b)(6) motions. And especially if Plaintiffs obtain “limited jurisdictional

and venue discovery,” ECF No. 53, there will be no need yet for the general scheduling order or

the Rule 26(a)(1) disclosures called for in the July 1 initial scheduling order. While the Defendants

oppose such discovery, ECF No. 56, they do recognize that, if ordered, the scheduling of this

matter is significantly different.

        Thus, if the pending motions to dismiss are granted, denied, or held in abeyance pending

jurisdictional and venue discovery, there is little reason to move forward with the July 1 initial

scheduling order. No matter the resolution of the pending motions, those dates will be—and

indeed, effectively already have been—overtaken by events. In light of these facts, the Defendants

respectfully submit and request that the July 1 initial scheduling order be generally continued until

resolution of the Rule 12(b) motions.1



1
 Undersigned counsel further submits that key, necessary counsel who would attend the telephonic scheduling
conference are otherwise unavailable that day. One will be in trial, and another will be on a preplanned, prepaid
vacation out of the country.

                                                       2
   Case 5:21-cv-00320 Document 59 Filed 08/16/21 Page 3 of 4 PageID #: 1908




Dated: August 16, 2021                    Respectfully submitted,


                                            /s/ R. Booth Goodwin II
                                          R. Booth Goodwin II (WVSB # 7165)
                                          Goodwin & Goodwin, LLP
                                          300 Summers Street, Suite 500
                                          Charleston, West Virginia 25301
                                          Telephone: (304) 346-9700
                                          Facsimile: (304) 344-9692
                                          E-mail: rbg@goodwingoodwin.com

                                          John C. Lynch (WVSB # 6627)
                                          Megan E. Burns (WVSB #13290)
                                          Troutman Sanders Hamilton Pepper LLP
                                          222 Central Park Avenue, Suite 2000
                                          Virginia Beach, Virginia 23462
                                          Telephone: (757) 687-7564
                                          Facsimile: (757) 687-1524
                                          E-mail: john.lynch@trotuman.com
                                          Email: megan.burns@troutman.com


                                          Counsel for Defendants




                                      3
      Case 5:21-cv-00320 Document 59 Filed 08/16/21 Page 4 of 4 PageID #: 1909




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORP., et al.,

                 Plaintiffs,
                                                           Civil Action No. 5:21-cv-00320
 v.                                                        Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

                                CERTIFICATE OF SERVICE
        I, R. Booth Goodwin II, hereby certify that I served a true and correct copy of the foregoing
Defendants’ Motion to Continue July 1 Initial Scheduling Order upon the following counsel
of record on August 16, 2021, via the Court’s CM/ECF system.

                  Steven R. Ruby                                  H. Rodgin Cohen
                  David R. Pogue                                  James L. Bromley
      Carey, Douglas, Kessler, & Ruby, PLLC                      Benjamin S. Beller
             707 Virginia Street, East                       Sullivan & Cromwell, LLP
                 901 Chase Tower                                   125 Broad Street
              Charleston, WV 25301                             New York, NY 10004
               sruby@cdkrlaw.com                              cohenhr@sullcrom.com
              dpogue@cdkrlaw.com                              bromleyj@sullcrom.com
               Counsel for Plaintiffs                          bellerb@sullcrom.com
                                                                Counsel for Plaintiffs
               Christopher Schroeck
             Bluestone Resources, Inc.
               302 S. Jefferson Street
                Roanoke, VA 24011
        chris.schroek@bluestone-coal.com
               Counsel for Plaintiffs

                                              /s/ R. Booth Goodwin II
                                              R. Booth Goodwin II (WVSB # 7165)




                                                 4
